Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-3, 5-9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0232253 (“Ying et al.”) in view of U.S. Publication No. 2002/0077102 (“Achuthan et al.”) and further in view of U.S. Publication No. 2017/0060916 (“Liu et al.”)

Regarding claim 1, Ying et al. discloses a computer-implemented method comprising: 
receiving an incoming voice call; determining a calling number and a called number from the incoming voice call ([0010] the shared multi-user IP telephone device receives via the VoIP network the SIP packet which comes from a calling device and includes a user ID, parses the received SIP packet to determine and extract the ID, [0039] the user ID corresponding to called number and the caller ID corresponding to calling number); 
identifying a user account that corresponds to the called number ([0026] user profile mapping from user ID); and
determining a contact name for the calling number based on contact entries for the user account ([0058] according to the callee's ID parsed out by the incoming call parsing device 313, the user profile mapping device 321 searches for the corresponding data record (a user profile) in stored in the storage device 340).
Ying et al. discloses providing a name of the user account for output (Ying, [0059] the personalized feature descriptor may be as follows: the call for Joe is notified with the voice 
In a similar field of endeavor, Achuthan et al. discloses in para. [0022] use of prompter 106 consists of monitoring incoming communications and generating an appropriate alerting prompt to the one of the users 100-102 who is the intended recipient of an incoming communication. The prompt has two components: one that uniquely identifies the user who is specified in that entry's user ID field, and another that uniquely corresponds either to the signal ID or to the priority ID specified in that entry's signal or priority ID field. For example, an announcement such as "X, you have a call from Y". 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output both the contact name and the user name in order to alert the user to the calling party identity for the user to decide whether to answer the incoming call.
Ying et al. in view of Achuthan et al. does not specify providing, by a speech-enabled device and to a voice-enabled virtual assistant server, a query that includes the user account and the calling number; and receiving, by the speech-enabled device and from the voice-enabled virtual assistant server, the contact name in response to the query.
	In a similar field of endeavor, Liu et al. also discloses call processing method wherein calling user information of the calling end is acquired from a sever end when the phone number is not stored in the contact record. Examiner interprets the smart terminal as the speech-enabled device and the server end as the voice enabled virtual assistant server. [0053] The server end may store user information of one or more users. For example, a smart terminal may upload one or a plurality of pieces of user information thereof to the server end after logging in to the server end ([0053]) When the calling user information is acquired from the server end. In step 204, the phone number is added to user information corresponding to the target contact ([0055-0056]).


Regarding claim 2, Ying et al. in view of Achuthan et al. and Liu et al. discloses the method of claim 1, wherein identifying a user account that corresponds to the called number comprises: determining that the called number matches a number that corresponds with the user account; and in response to determining that the called number matches that number associated with the user account, identifying the user account (Ying, fig. 5, obtain callee id at s530 and retrieve callee profile at s540).  

Regarding claim 3, Ying et al. in view of Achuthan et al. and Liu et al. discloses the method of claim 1, wherein determining that the called number matches a number that corresponds with the user account comprises: obtaining multiple numbers that each separately correspond with a respective one of multiple user accounts; and determining that one of the multiple numbers that are obtained matches the called number (Ying, Figs 1a, 1b and 1c illustrated multiple numbers (users) associated with user accounts all associated with device 110, 120 and 130 respectively).  

Regarding claim 5, Ying et al. in view of Achuthan et al. and Liu et al. discloses the method of claim 1, wherein determining a contact name for the calling number based on contact entries for the user account comprises: 
obtaining contact entries for the user account (Liu, [0029] When a terminal (called end) receives a call connection request from another terminal (calling end), the called end may acquire an incoming phone number according to the call connection request); determining that the calling number matches a number that corresponds to a particular contact entry of the contact entries for the user account; and in 

Regarding claim 6, Ying et al. in view of Achuthan et al. and Liu et al. discloses the method of claim 1, wherein receiving an incoming voice call comprises: receiving an incoming voice call that indicates the calling number and the called number (Ying, fig. 6, extract IDs of callee and caller at S650).  

Regarding claim 7, Ying et al. discloses providing a name of the user account for output (Ying, [0059] the personalized feature descriptor may be as follows: the call for Joe is notified with the voice announcement of "Joe") but does not specify providing the contact name for output comprising outputting synthesized speech of the contact name through a speaker.
Achuthan et al. discloses in para. [0022] use of prompter 106 consists of monitoring incoming communications and generating an appropriate alerting prompt to the one of the users 100-102 who is the intended recipient of an incoming communication. The prompt has two components: one that uniquely identifies the user who is specified in that entry's user ID field, and another that uniquely corresponds either to the signal ID or to the priority ID specified in that entry's signal or priority ID field. For example, an announcement such as "X, you have a call from Y". 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output both the contact name and the user name in order to alert the user to the calling party identity for the user to decide whether to answer the incoming call.

Regarding claim 8, Ying et al. in view of Achuthan et al. and Liu et al. discloses the system of claim 1, wherein the incoming voice call comprises a Voice over Internet Protocol (VoIP) call (Ying, [0071] fig. 5, VoIP packets of incoming call).  

Regarding claim 9, Ying et al. in view of Achuthan et al. and Liu et al. discloses the method of claim 1, comprising: providing a name of the user account for output (Ying, [0059] the personalized feature descriptor may be as follows: the call for Joe is notified with the voice announcement of "Joe").  

Regarding claim 13, Ying et al. in view of Achuthan et al. does not specify the system of claim 10, wherein determining a contact name for the calling number based on contact entries for the user account comprises: providing, by a speech-enabled device and to a voice-enabled virtual assistant server, a query that includes the user account and the calling number; and receiving, by the speech-enabled device and from the voice-enabled virtual assistant server, the contact name in response to the query.
	In a similar field of endeavor, Liu et al. also discloses call processing method wherein calling user information of the calling end is acquired from a sever end when the phone number is not stored in the contact record. Examiner interprets the smart terminal as the speech-enabled device and the server end as the voice enabled virtual assistant server. The server end may store user information of one or more users. For example, a smart terminal may upload one or a plurality of pieces of user information thereof to the server end after logging in to the server end ([0053]) When the calling user information is acquired from the server end. In step 204, the phone number is added to user information corresponding to the target contact ([0055-0056]).


Regarding claim 15, Ying et al. discloses the method of claim 10, wherein determining a contact name for the calling number based on contact entries for the user account comprises: 
obtaining contact entries for the user account (Liu, [0029] When a terminal (called end) receives a call connection request from another terminal (calling end), the called end may acquire an incoming phone number according to the call connection request); determining that the calling number matches a number that corresponds to a particular contact entry of the contact entries for the user account; and in response to determining that the calling number matches the number that corresponds to the particular contact entry of the contact entries for the user account, selecting the contact name from the particular contact entry (Liu, [0029] If the incoming phone number has been stored in the above contact record, a target contact corresponding to the incoming phone number may be determined, and the called end may display in a call incoming interface a user name of the target contact, such that a user of the called end knows the identity of the calling end who initiates the call connection request).

Regarding claim 20, Ying et al. in view of Achuthan et al. does not specify the medium of claim 19, wherein determining a contact name for the calling number based on contact entries for the user account comprises: providing, by a speech-enabled device and to a voice-enabled virtual assistant server, a query that includes the user account and the calling number; and receiving, by the speech-enabled device and from the voice-enabled virtual assistant server, the contact name in response to the query.
 When the calling user information is acquired from the server end. In step 204, the phone number is added to user information corresponding to the target contact ([0055-0056]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to request contact information from a server as disclosed by Liu et al. when the required information is not available at the end device of the callee.

7.	Claims 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0232253 (“Ying et al.”) in view of U.S. Publication No. 2002/0077102 (“Achuthan et al.”).

Regarding claim 10, Ying et al. discloses a system (fig. 3) comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers ([0083] computer system--or other apparatus adapted for carrying out the methods and/or functions described), to cause the one or more computers to perform operations comprising: 
receiving an incoming voice call; determining a calling number and a called number from the incoming voice call ([0010] the shared multi-user IP telephone device receives via the VoIP network the SIP packet which comes from a calling device and includes a user ID, parses the received SIP packet to 
identifying a user account that corresponds to the called number ([0026] user profile mapping from user ID); and
determining a contact name for the calling number based on contact entries for the user account ([0058] according to the callee's ID parsed out by the incoming call parsing device 313, the user profile mapping device 321 searches for the corresponding data record (a user profile) in stored in the storage device 340).
Ying et al. discloses providing a name of the user account for output (Ying, [0059] the personalized feature descriptor may be as follows: the call for Joe is notified with the voice announcement of "Joe") but does not specify providing the contact name for output comprising outputting synthesized speech of the contact name through a speaker.
In a similar field of endeavor, Achuthan et al. discloses in para. [0022] use of prompter 106 consists of monitoring incoming communications and generating an appropriate alerting prompt to the one of the users 100-102 who is the intended recipient of an incoming communication. The prompt has two components: one that uniquely identifies the user who is specified in that entry's user ID field, and another that uniquely corresponds either to the signal ID or to the priority ID specified in that entry's signal or priority ID field. For example, an announcement such as "X, you have a call from Y". 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output both the contact name and the user name in order to alert the user to the calling party identity for the user to decide whether to answer the incoming call.

Regarding claim 11, Ying et al. in view of Achuthan et al. discloses the system of claim 10, wherein identifying a user account that corresponds to the called number comprises: determining that the called 

Regarding claim 12, Ying et al. in view of Achuthan et al. discloses the system of claim 10, wherein determining that the called number matches a number that corresponds with the user account comprises: obtaining multiple numbers that each separately correspond with a respective one of multiple user accounts; and determining that one of the multiple numbers that are obtained matches the called number (Ying, Figs 1a, 1b and 1c illustrated multiple numbers (users) associated with user accounts all associated with device 110, 120 and 130 respectively).    

Regarding claim 16, Ying et al. in view of Achuthan et al. discloses the system of claim 10, wherein receiving an incoming voice call comprises: receiving an incoming voice call that indicates the calling number and the called number (Ying, fig. 6, extract IDs of callee and caller at S650).  

Regarding claim 17, Ying et al. discloses providing a name of the user account for output (Ying, [0059] the personalized feature descriptor may be as follows: the call for Joe is notified with the voice announcement of "Joe") but does not specify providing the contact name for output comprising outputting synthesized speech of the contact name through a speaker.
Achuthan et al. discloses in para. [0022] use of prompter 106 consists of monitoring incoming communications and generating an appropriate alerting prompt to the one of the users 100-102 who is the intended recipient of an incoming communication. The prompt has two components: one that uniquely identifies the user who is specified in that entry's user ID field, and another that uniquely 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output both the contact name and the user name in order to alert the user to the calling party identity for the user to decide whether to answer the incoming call.

Regarding claim 18, Ying et al. in view of Achuthan et al. discloses the system of claim 10, wherein the incoming voice call comprises a Voice over Internet Protocol (VoIP) call (Ying, [0071] fig. 5, VoIP packets of incoming call).  

Regarding claim 19, Ying et al. discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations ([0010] a computer usable medium having computer readable program code means embodied therein for causing a function) comprising: 
receiving an incoming voice call; determining a calling number and a called number from the incoming voice call ([0010] the shared multi-user IP telephone device receives via the VoIP network the SIP packet which comes from a calling device and includes a user ID, parses the received SIP packet to determine and extract the ID, [0039] the user ID corresponding to called number and the caller ID corresponding to calling number); 
identifying a user account that corresponds to the called number ([0026] user profile mapping from user ID); and
determining a contact name for the calling number based on contact entries for the user account ([0058] according to the callee's ID parsed out by the incoming call parsing device 313, the user 
Ying et al. discloses providing a name of the user account for output (Ying, [0059] the personalized feature descriptor may be as follows: the call for Joe is notified with the voice announcement of "Joe") but does not specify providing the contact name for output comprising outputting synthesized speech of the contact name through a speaker.
In a similar field of endeavor, Achuthan et al. discloses in para. [0022] use of prompter 106 consists of monitoring incoming communications and generating an appropriate alerting prompt to the one of the users 100-102 who is the intended recipient of an incoming communication. The prompt has two components: one that uniquely identifies the user who is specified in that entry's user ID field, and another that uniquely corresponds either to the signal ID or to the priority ID specified in that entry's signal or priority ID field. For example, an announcement such as "X, you have a call from Y". 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to output both the contact name and the user name in order to alert the user to the calling party identity for the user to decide whether to answer the incoming call.

8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0232253 (“Ying et al.”) in view of U.S. Publication No. 2002/0077102 (“Achuthan et al.”) in view of U.S. Publication No. 2017/0060916 (“Liu et al.”) and further in view of U.S. Patent No. 5,850,435 (“Devillier”).

Regarding claim 4, the above combination discloses an audio output of the contact name does not specify the method of claim 1, wherein receiving, from the voice-enabled virtual assistant server, the 
Devillier discloses a method of storing an audio message of a customized user name and delivering the audio message to a subscriber when requested (fig. 1, steps 111, 119 and 127). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to receive from the voice-enabled virtual assistant server audio data as disclosed in Devillier in order for the system to output custom audio message of the contact.
	
Regarding claim 14, the above combination discloses an audio output of the contact name does not specify the method of claim 1, wherein receiving, from the voice-enabled virtual assistant server, the contact name in response to the query comprises: receiving audio data that represents synthesized speech of the contact name.  
Devillier discloses a method of storing an audio message of a customized user name and delivering the audio message to a subscriber when requested (fig. 1, steps 111, 119 and 127). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to receive from the voice-enabled virtual assistant server audio data as disclosed in Devillier in order for the system to output custom audio message of the contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652